Citation Nr: 1032374	
Decision Date: 08/27/10    Archive Date: 09/01/10	

DOCKET NO.  10-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran currently exhibits no more than level V hearing 
impairment in his service-connected right ear, and level VII 
hearing impairment in his service-connected left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(a), and 
Part 4, Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in June 
2009.  In that correspondence, VA informed the Veteran that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability (in this 
case, hearing loss), had undergone an increase in severity.  To 
the extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
such error was nonprejudicial, in that it did not affect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting from 
error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes: his 
multiple contentions, as well as VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf by discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case seeks an increased rating for service-
connected bilateral hearing loss.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in the 
Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).





Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.17 (2009).  Moreover, while the Board must consider the 
Veteran's medical history as required by various provisions under 
38 C.F.R. § Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give 
past medical reports precedence over current findings.

In the case at hand, VA outpatient treatment records covering the 
period from January 2008 to May 2009 show treatment during that 
time for, among other things, the Veteran's service-connected 
hearing loss.  During the course of a VA audiological evaluation 
in mid-August 2008, the Veteran complained of decreased hearing 
sensitivity.  Additionally noted was a history of noise exposure.  
Pure tone audiometric test results obtained at that time showed 
evidence of a moderate to profound sensorineural hearing loss 
bilaterally.  At the time of examination, both of the Veteran's 
hearing aids were cleaned, checked, and reprogrammed with new 
thresholds.  Further noted was that the Veteran's hearing aids 
would be sent in for receiver tube replacement.

At the time of a VA audiometric examination in June 2009, the 
Veteran complained of difficulty hearing people and the 
television, even in quiet environments.  According to the 
Veteran, he experienced hearing difficulty in all situations, and 
could not "hear at all" on the telephone.  When questioned 
regarding his military noise exposure, the Veteran indicated that 
he had fired 75-millimeter guns and bazookas, and driven both 
half-tracks and tanks.  Occupational noise exposure following the 
Veteran's discharge from service included driving semi-trucks, as 
well as noise exposure at gas stations.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT

50
55
60
80
LEFT

55
75
75
85

The pure tone average in the Veteran's right ear was 61.25 
decibels, while that same average in the Veteran's left ear was 
72.5 decibels.  Speech recognition scores obtained utilizing the 
Maryland CNC word lists were 72 percent in the right ear and 64 
percent in the left ear.  The pertinent diagnosis noted was 
bilateral severe sensorineural hearing loss.  Regarding the 
effect of the Veteran's hearing loss on his usual occupation and 
daily activities, it was the opinion of the examining audiologist 
that, based on the Veteran's pure tone thresholds and word 
discrimination in quiet, he might have difficulty hearing and 
understanding speech in both quiet and noisy environments.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Pursuant to applicable law and regulation, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination (recognition) 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz).  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the Rating Schedule establishes 11 auditory 
acuity levels designated from Level I for essential normal acuity 
to Level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Code 6100 (2009).

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, the Roman Numeral designation for hearing impairment is 
to be determined from either Table VI or Table VIa of the Rating 
Schedule, whichever results in the higher numeral.  Each ear is 
to be evaluated separately.  38 C.F.R. § 4.86(a) (2009).  

In the case at hand, it is clear that, based on the audiometric 
evidence of record, the Veteran exhibits no more than Level V 
hearing impairment in his right ear, and Level VII hearing 
impairment in his service-connected left ear.  Such findings are 
commensurate with no more than the 30 percent evaluation now in 
effect for the Veteran's service-connected bilateral hearing 
loss.  Accordingly, the Veteran's claim for an increased 
evaluation must be denied.

In reaching this determination, the Board has given due 
consideration to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) addressing the issue of whether it is appropriate 
to apply "staged" ratings when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear that, 
over the course of the Veteran's appeal, symptomatology 
attributable to his service-connected hearing loss has been 
appropriately rated.  Moreover, based on a review of the entire 
evidence of record, the Board is of the opinion that the 
disability picture presented by the Veteran's service-connected 
hearing loss is appropriately contemplated by the Rating 
Schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

ORDER

An evaluation in excess of 30 percent for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


